DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 10-31-22.
Claims 1, 6, 10 and 12 are amended.
Claim 2 is canceled.
Claims 13-18 are canceled.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess (US5060527), in view of Cotton et al. (US20170086291).
	Re Claim 1, Burgess show and disclose
An extensible and contractible wiring board comprising: 
an extensible and contractible wiring sheet (fig. 1, elastomeric layers 12 and 20, [Abstract]) includes an extensible and contractible resin sheet (polymeric elastomer layer 12, fig. 1; [col. 4, line 26]) and an extensible and contractible wiring (the conductive intermediate layer 20, fig. 1; [col. 1, line 57]) on the extensible and contractible resin sheet, the extensible and contractible wiring including a conductive particle, a resin, and a void at an interface between the conductive particle and the resin (Compression sensitive materials currently in use include, inter alia, foamed polymers which contain conductive fillers such as finely divided particles of metal or carbon. Polyurethane, and silicone are also commonly used, [col. 1, line 60]); and a fixing sheet (11, fig. 1) on a main surface (top surface, fig. 1) of the extensible and contractible wiring sheet; 
Burgess does disclose 
wherein the fixing sheet being peelable and formed of a material having a strength sufficient so as to not be deformed due to the tensile stress in the extensible and contractible wiring.
Cotton teaches a device wherein
the fixing sheet being peelable (peelable support sbstrate 590, fig. 5) and formed of a material having a strength sufficient so as to not be deformed due to the tensile stress in the extensible and contractible wiring (The support substrate may be rigid or may be flexible so that it can provide support when held taut (e.g. between successive rollers), [0117]).
Therefore, it would have been obvious to one having ordinary skill in the art to use a peelable support sheet on surface of a flexible and stretchable circuit as taught by Cotton in the electronic device of Burgess, in order to be easily handle the flexible and stretchable circuit  in process of the electronic device. 
Examiner’s Notes:
1) Claim 1 is a product claim, and the peelable fixing sheet not exist or not belong to the final product of the extensible and contractible wiring, and it just be used in process for supporting the extensible and contractible wiring (the fixing sheet is a sheet that is peeled off at the time of use of the extensible and contractible wiring board, it is preferable that the fixing sheet is a sheet having good peel properties and having good release properties from the adhesive layer, [0005], Specification of application; and he fixing sheet is peeled off immediately before attaching to the living body, and the adhesive layer is exposed. The fixing sheet is peeled off after the extensible and contractible wiring sheet is attached to the living body, and thus, it is possible to complete the attachment of the extensible and contractible wiring sheet, [0064] of Specification or application; Since this adhesive layer strongly adheres to the fixing sheet side and remains on the fixing sheet side when the fixing sheet  is peeled off at the time of use of the extensible and contractible wiring board, this adhesive layer does not remain on a front surface of the extensible and contractible wiring sheet, [0095], [0123] and [0125] of Specification of application; and The extensible and contractible wiring sheet of Example 2 was measured immediately after the fixing sheet was peeled off, [0141] of Specification of application).
	2) It is a reasonable to use a peelable support layer during the process of the extensible and contractible wiring sheet of Burgess, and it can be removed or not remove after the process, since Burgess also disclose the electronic device could have, or without, the surface fixing layer  11, fig. 1, [col. 4, line, 33-37]).
	Re Claim 2, Burgess show and disclose
The extensible and contractible wiring board according to claim 1, wherein the extensible and contractible wiring is in a state in which tensile stress is applied thereto (the conductive intermediate layer also change in resistivity in response to applied pressure, [col. 1, line 57]; i.e. the electrical resistance of the material varies in response to deformation. Layers of such material sandwiched between two conductive plates will provide a means for detecting pressure when an electrical potential is established between the two plates, the current flowing between them will vary according to the deformation of the intermediate layer resulting from an external pressure forcing the plates closer together, [col. 1, line 30]).
	Re Claim 3, Burgess show and disclose
The extensible and contractible wiring board according to claim 2, wherein the fixing sheet is a first fixing sheet (11, fig. 1) and the main surface is a first main surface (top surface, fig. 1) of the extensible and contractible wiring sheet opposite to a second main surface (bottom surface, fig. 1) of the extensible and contractible wiring sheet having the extensible and contractible wiring (20, fig. 1).
Re Claim 4, Burgess show and disclose
The extensible and contractible wiring board according to claim 3, further comprising a second fixing sheet (30, fig. 1) on the second main surface (bottom surface, fig. 1).
Re Claim 7, Burgess show and disclose
The extensible and contractible wiring board according to claim 1, wherein the fixing sheet is a first fixing sheet (11, fig. 1) and the main surface is a first main surface (top surface, fig. 1) of the extensible and contractible wiring sheet opposite to a second main surface (bottom surface. fig. 1) of the extensible and contractible wiring sheet having the extensible and contractible wiring (20, fig. 1).
	Re Claim 8, Burgess show and disclose
The extensible and contractible wiring board according to claim 7, further comprising a second fixing sheet (30, fig. 1) on the second main surface (bottom surface, fig. 1).
Re Claims 5, 9 and 11, Burgess show and disclose
The extensible and contractible wiring board according to claims 4, 7 and 8 respectively above, the first fixing sheet (11, fig. 1) is on top surface of the extensible and contractible wiring sheet (12, fig. 1);
Burgess does not disclose
	an adhesive layer between the first main surface of the extensible and contractible wiring sheet and the first fixing sheet (fig. 5d).
Cotton teaches a device wherein
an adhesive layer (591, fig. 5) between the first main surface of the extensible and contractible wiring sheet and the first fixing sheet (590, fig. 5d).
Therefore, it would have been obvious to one having ordinary skill in the art to use an adhesive layer disposed between the extensible and contractible wiring sheet and the first fixing sheet as taught by Cotton in the electronic device of Burgess, in order to bond between the extensible and contractible wiring sheet and the first fixing sheet in process of the electronic device (also see claim 1 above). 

Allowable Subject Matter	
Claims 6, 10 and 12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 6 in combination as claimed, including:
wherein the first fixing sheet has a slit in a direction transverse with a direction of the tensile stress applied to the extensible and contractible wiring, and the extensible and contractible wiring board further comprises: a third fixing sheet on the first fixing sheet.
Claim 10 allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 10 in combination as claimed, including:
wherein the first fixing sheet has a slit in a direction transverse with a direction of the tensile stress applied to the extensible and contractible wiring, and the extensible and contractible wiring board further comprises: a third fixing sheet on the first fixing sheet.
Claim 12 allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 12 in combination as claimed, including:
wherein the first fixing sheet has a slit in a direction transverse with a direction of the tensile stress applied to the extensible and contractible wiring, and the extensible and contractible wiring board further comprises: a second fixing sheet on the first fixing sheet.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 6, 10, 12 and all claims dependent thereof patentable over art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848